Case 2:20-cv-11741-GW-PVC Document 13 Filed 03/04/21 Page 1 of 1 Page ID #:39



  1    CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
  2    Russell Handy, Esq., SBN 195058
  3    Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
  4    Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
  5    (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
  6
       Attorneys for Plaintiff
  7                           UNITED STATES DISTRICT COURT
  8                          CENTRAL DISTRICT OF CALIFORNIA
  9    ANTONIO FERNANDEZ                                 Case: 2:20-cv-11741-GW-PVC
 10             Plaintiff,                               Plaintiff’s Notice of Voluntary
 11      v.                                              Dismissal With Prejudice
 12    WENGER PROPERTIES, LLC, a                         Fed. R. Civ. P. 41(a)(1)(A)(i)
       California Limited Liability
 13    Company
 14
 15             Defendants.
 16
 17           PLEASE TAKE NOTICE that Plaintiff Antonio Fernandez, hereby
 18   voluntarily dismisses the above captioned action with prejudice pursuant to
 19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 20           Defendant Wenger Properties, LLC, a California Limited Liability
 21   Company has neither answered Plaintiff’s Complaint, nor filed a motion for
 22   summary judgment. Accordingly, this matter may be dismissed without an
 23   Order of the Court.
 24   Dated: March 04, 2021                  CENTER FOR DISABILITY ACCESS
 25                                          By: /s/ Amanda Seabock
 26                                                  Amanda Seabock
 27                                                  Attorneys for Plaintiff

 28


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
